Citation Nr: 0816685	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  06-20 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
stroke.

2.  Entitlement to service connection for a mental 
disability.

3.  Entitlement to service connection for a heart disability.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for a back disability.

7.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for a left ear disability.




REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant/veteran and a friend


INTRODUCTION

The veteran served on active duty from April 25, 1975, to 
July 7, 1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the benefits sought on appeal.

The issues of entitlement to service connection for the 
residuals of a stroke, a mental disability, a heart 
disability, headaches, bilateral hearing loss, a back 
disability and for a left ear disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
nodule on the left ear in an October 1975 rating decision.  
The veteran was notified of this decision and of his 
appellate rights, but did not appeal the denial.

2.  Evidence submitted since the October 1975 rating decision 
is new and material to the claim of entitlement to service 
connection for a left ear disability.

CONCLUSIONS OF LAW

1.  Evidence received since the RO denied entitlement to 
service connection for a nodule on the left ear in October 
1975 is new and material.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).

2.  The claim of entitlement to service connection for a left 
ear disability is reopened.   38 U.S.C.A. §§ 1110, 1131, 7105 
(West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  

The veteran initially requested service connection for a left 
ear disability promptly upon his discharge from service.  In 
October 1975, the RO denied service connection for a nodule 
on the left ear, finding that there was no evidence of the 
nodule being a direct result of service.  The veteran was 
given notice of the rating decision, but did not appeal the 
denial of benefits.  Accordingly, the RO decision became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The veteran now seeks to reopen his claim for service 
connection for a left ear disability.  Despite the finality 
of a prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
"New and material evidence" is defined as evidence not 
previously submitted to agency decision makers which relates 
to an unestablished fact necessary to substantiate the claim.  
See 38 C.F.R. § 3.156(a).  The credibility of new evidence is 
to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  With these considerations in mind, the Board must 
now review the evidence of record at the time of the previous 
determination in light of the newly obtained evidence.

Following a complete review of the evidence, the Board finds 
that a document submitted by the veteran showing that he 
complained of having a bug in his ear on the day of his 
separation from service is both new and material.  
Specifically, the veteran's service medical records did not 
include an "Individual Sick Slip" submitted by the veteran 
and, therefore, it is new because it was not previously 
before agency decision makers.  When the credibility of the 
new evidence is presumed and the benefit of the doubt 
extended, the Board finds that the document speaks to the 
unestablished fact of in-service incurrence because it shows 
an in-service event consistent with the veteran's assertion 
that he developed a left ear disability as a consequence of a 
bug entering his ear and service physicians trying to remove 
it.  Consequently, the claim is reopened and the appeal is 
granted to this extent only.  The merits of the claim will be 
discussed in the remand portion of this decision.


ORDER

New and material evidence having been obtained, the claim of 
entitlement to service connection for a left ear disability 
is reopened.


REMAND

The veteran currently claims entitlement to service 
connection for a left ear disability, but it is unclear if 
the claim is limited to the nodule for which service-
connected was previously denied.  As such, upon remand, the 
extent of the veteran's claim must be determined.  See Boggs 
v. Peake, No. 2007-7137 (Fed. Cir. Mar. 26, 2008).

The evidence of record indicates that the veteran applied for 
Social Security Administration (SSA) disability benefits 
following a cerebrovascular accident (CVA) in 2003.  The RO 
requested the records in 2006, however, there is no 
indication as to the outcome of that request and the records 
are not associated with the claims folder.  These must be 
obtained before a decision on the claims of entitlement to 
service connection can be made.  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1993).

The record shows that the veteran was treated on a number of 
occasions for low back pain during service.  He contends that 
his currently diagnosed degenerative disc disease is a 
continuation of the in-service complaints.  The veteran is 
competent to testify as to the presence of observable 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  His testimony may be considered an indication that 
the current disability may be associated with his service in 
light of the service medical record showing complaints of 
back pain.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Consequently, this claim must be remanded for 
additional development of the medical record pursuant to 
38 C.F.R. § 3.159(c)(4).

The veteran's service medical records also show that he 
sought treatment for nervousness and anorexia.  His service 
personnel records show that he was discharged because of 
personal problems associated with his wife not understanding 
his decision to join the Army.  Because the veteran contends 
that the nervousness he developed during service caused him 
to develop a psychiatric disorder as well as stress that 
caused him to have a stroke, the Board finds that it is VA's 
duty to assist this veteran by scheduling him for a medical 
examination pursuant to 38 C.F.R. § 3.159(c)(4).  While the 
veteran has many complaints of medical conditions that are 
not shown to have developed during service or for decades 
following service, he has not been afforded a medical 
examination.  The Board finds that an examination is required 
to fully assist this veteran.  As such, all claims are 
remanded for further development of the medical record.

The Board notes that the veteran has appeared for two 
personal hearings, one before a Decision Review Officer in 
January 2006 and one before the Board in August 2007.  Both 
times, the veteran was unable to cooperate and give testimony 
due to some type of mental incapacitation.  In reviewing the 
current VA medical records, however, it appears that the 
veteran is capable of participating in his care and 
conversing with his medical team.  He is advised that in 
order for the examinations that will be scheduled to be 
meaningful, he must participate to the best of his ability.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also 
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request copies of all 
records used in determining the veteran's 
entitlement to disability benefits.  Any 
decision rendered by an Administrative 
Law Judge must also be obtained and 
associated with the claims folder.  All 
attempts to obtain these records must be 
documented for inclusion in the folder.  
If there are no records, it must be so 
stated, in writing, for inclusion in the 
folder.

2.  Contact the veteran and request that 
he clarify whether he is claiming service 
connection for a left ear nodule or some 
other left ear disability associated with 
having a bug in his ear on the last day 
of his military service. 

3.  Obtain all current VA treatment 
records and associate them with the 
claims folder.

4.  After all records are obtained, 
schedule the veteran with the appropriate 
physician(s) to determine the nature and 
etiology of his complaints.  The claims 
folder must be made available to the 
examiners and they are requested to 
specifically comment on the veteran's 
treatment during service and current 
treatment.

(a)  With respect to the claim of a left 
ear disability, the examiner should 
consider the veteran's assertions in 
light of the one record showing that he 
had a bug in his ear on the last day of 
his military service.  The examiner 
should render all appropriate diagnoses 
and state for each such diagnosis whether 
it is at least as likely as not that it 
began during service or as a consequence 
of service.  Each opinion given must be 
supported by complete rationale.

(b)  With respect to the claim of a back 
disability, the examiner should consider 
the veteran's assertions in light of the 
service medical records showing that he 
had low back pain in service in 1975, the 
post-service private records dated in 
September 2000 showing that the veteran 
had cervical and thoracic strain 
following a motor vehicle accident, and 
the June 2004 magnetic resonance imaging 
(MRI) report and surrounding treatment 
reports showing complaints of back pain 
following a motor vehicle accident and 
specific denials of having had previous 
back pain.  The examiner should render 
all appropriate diagnoses and state for 
each such diagnosis whether it is at 
least as likely as not that it began 
during service or as a consequence of 
service.  Each opinion given must be 
supported by complete rationale.

(c)  With respect to the claim of a 
psychiatric disability, the examiner 
should consider the veteran's assertions 
in light of the service records showing 
that he experienced nervousness and 
anorexia in 1975 when having personal 
problems with his wife and adjusting to 
service life.  The examiner should render 
all appropriate diagnoses and state for 
each such diagnosis whether it is at 
least as likely as not that it began 
during service or as a consequence of 
service.  Each opinion given must be 
supported by complete rationale.

(d)  With respect to the claim of 
residuals of a stroke, including a heart 
disability, headaches and hearing loss, 
the examiner should consider the 
veteran's assertions in light of the 
service records showing that he 
experienced nervousness in 1975 when 
having personal problems with his wife 
and adjusting to service life.  The 
examiner should render all appropriate 
diagnoses and state for each such 
diagnosis whether it is at least as 
likely as not that the veteran 
experienced a stroke and its residuals as 
a consequence of service.  Each opinion 
given must be supported by complete 
rationale.

5.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


